Daly, Chief Justice.
We are satisfied, upon the evidence before us, that Niles was removed by the Supreme Court, from the office of attorney and counsellor, on the 3d of February, 1851. The evidence of it is, that after Niles’ conviction for the offense for which he was sentenced to the State prison, an order of the general term of the Supreme Court, together with a copy of his conviction, was served upon him, requiring him to show cause, at the next general term of the court, why he should not be removed; and that that motion was made and granted, appears by the affidavit of Henry Bertholf, who was then crier of the court, who swears that he was present in the court when N. B. Blunt, the district attorney, made the motion for the removal of Niles, and that it was granted. The fact further appears by the New York Herald of February 4th, 1851, which gives a detailed account of what occurred in the general term on the previous day (Feb. 3d), Chief Justice Edmonds and Justices Edwards and King presiding, upon the hearing and granting of the motion removing Niles. In the New York Daily Tribune of February 5th, 1851, it is stated, that on the previous Monday (Feb. 3d), Niles was removed from the roll *466of attorneys and counsellors of the Supreme Court; that the motion was made by the district attorney, and that nobody appeared to oppose.
The papers upon which the motion was ■ made are on file ; but no order granting the motion can be found. After this long lapse of time, twenty-four years, the draft order, if one were made, may have been lost, destroyed or abstracted ,• of the entry of it I shall hereafter speak ; but of the fact that the motion was made and granted, there can be no reasonable doubt. It is further corroborated by the fact that like motions were made in this and in the Superior Court and granted, as appears by the records of both courts.
In June, 1857, a motion was made in the Supreme Court, that the order removing him be set aside as irregular and void, upon the ground that no charge had been served upon him, and that being in the State prison when the motion was made, he was unable to be heard in his defense. It was founded upon an affidavit of Niles, in which he avers that he was informed and believed that an order had been made and entered at a general term of the court on the 3d of February, 1851, depriving him of his right to practice as an attorney and counsellor. The motion was denied, the court holding that he had been duly served with a copy of the charges against him, and with the order to show cause; that he had had an opportunity of being heard in his defense; and that his removal from office was in all respects regular.
On the 30th of December, 1859, another application was made; the matter was referred to a referee, and on the 23d February, 1863, a formal order was entered, declaring that the court declined to take any further action in the matter.
In February, 1870, Niles assumed to act as an attorney, and brought a suit in the Supreme Court. A motion was made to set aside the summons upon the ground that he was not an attorney, which motion Judge Ingbaham denied, upon the ground that the papers were not complete, because they did not contain the order of the general term removing Niles. Judge Isgbaham, as appears from his opinion, thought the motion was not made by the defendant in that action in good faith, as *467he had no copy of that order in his papers. An appeal was taken to the general term, Judges Barnard and Cardozo presiding, and Judge Ingraham’s decision was affirmed.
Tins decision neither declared that Biles had not been removed, nor was it a formal readmission of him as an attorney. It merely affirmed the decision denying the motion to set aside the summons for irregularity, as the papers did not contain the requisite proof of Biles’ removal—i. e., a copy of the order removing him. That order, or an authenticated copy of it, was the official and best evidence of the fact; and as that was not produced, nor its non-production accounted for, the conclusion appears to have been that the moving papers were defective for the want of proper evidence of Biles’ removal. That was the ground assigned by Judge Ingraham in his opinion ; and as his decision was affirmed by Judges Barnard and Cardozo, without delivering any written opinion, it may be assumed that that was the ground also of affirmance.
There is no such question before us. The order would necessarily have been entered in the minutes of the court, but we have the certificate of the clerk of the court that he has caused a search to be made for the rough, as well as for the regularity engrossed, minutes of that year, 1851, and that neither can be found; the explanation of which probably is that three years afterwards, on the 19th of January, 1854, the building in which the Supreme Court was then held was entirely destroyed by fire, a fire by which, as appears by the proof before us, a great many of the records of the court were destroyed. This sufficiently accounts for the non-production, of the order of the court removing Biles. If the books in which the minutes of the general term of February 3d, 1851, were kept, were in existence, the order, I doubt not, would be found duly entered ; but the probability is, as I have suggested, that they were destroyed in the fire. It was, as I suppose, the circumstance of the discovery of the destruction of the record evidence which emboldened Biles, in 1870, sixteen years after his release from the State prison, to commence practicing again as an attorney and counsellor in all the courts, upon the assumption that he had never been removed.
*468The order notifying him to show cause was served upon him on the 8th day of January, 1851. On the 13th of that month he was sentenced to the State prison, and on the 3d of February following, the motion for his removal was made and granted in the general term. He had five days at least before his sentence, to procure counsel to appear for him upon the motion if he wished to be represented upon it, which it is evident he did not, for the obvious reason that he had nothing to say in opposition to it. He had been tried and convicted of most flagrant acts in his professional character as an attorney, the punishment for which was imposed by his subsequent sentence to the State prison for two years and six months. That he was in the State prison and all his civil rights suspended when the motion was heard and granted, is a point to which we attach no weight. The suspension of his civil rights did not give him any immunity from proceedings against him, nor suspend the rights of others (Davis V. Duffie, 1 Abbott’s & Court of Appeals Decisions, 486; affi’g. 8 Bosw. 619).
A professional opinion of Judge Bosworth, that Niles is entitled to practice as an attorney and counsellor of the Supreme Court, has been submitted to us. The judge was of the opinion that if an order had been made by the general term in February, 1851, removing Niles, it would have been valid, as the papers served upon him presented facts which authorized his removal, and that the court were competent to make such an order; but he thought, upon the facts stated to him, that the inference must be that no such order was made. He had not before him all the evidence that we have. In the inquiry before us, the non-production of the order is accounted for, and we have the sworn statement of the crier of the court that he was present when the motion was made, and heard the decision pronounced—a statement so fully sustained by other evidence as to leave no room for doubt.
By the act of 1862 (L. 1862, c. 484, p. 970) it is a misdemeanor punishable by fine and imprisonment, for a judge knowingly to allow any person to practice in the courts of this city who has not been regularly admitted to practice. It may be that Niles is not within the letter of the statute, having been regularly *469admitted; but, if it be an offense to suffer a person to practice who has not been admitted, how much graver, within the meaning of this statute, would be the offense, in a moral point of view, if he were to allow a man to practice who was stripped of his office upon his being convicted and sent to the State prison for extorting money from persons, by threatening as attorney to bring actions or prosecutions against them for alleged acts affecting their morals, and who, although entirely innocent, complied with his demands rather than endure the exposure and scandal incident to the public vindication of them.
Our conclusion is that Niles was deprived of his office of attorney and counsellor of the Supreme Court by a proceeding in all respects regular and valid, that he has not been readmitted, and that he is not entitled to practice in this or in any other court in this State.